Citation Nr: 0106282	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  00-03 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $10,108.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from December 1954 to July 
1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in New York, New York.  The 
veteran was notified of this decision in July 1999.


FINDINGS OF FACT

1.  The overpayment of VA improved pension benefits in the 
amount of $10,108 was not due to the veteran's fraud, 
misrepresentation or bad faith.

2.  Although the veteran demonstrates some financial 
hardship, recovery of the debt would not create undue 
hardship.  

3.  The creation of the debt was solely the veteran's fault, 
with no fault on the part of VA.  

4.  Withholding of benefits or recovery would not nullify the 
objective for which benefits were intended, and the veteran 
would be unjustly enriched if the benefits were not 
recovered, since failure to make restitution would result in 
unfair gain to the veteran.

5.  The veteran did not change his position to his detriment 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  




CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran; however, recovery of the 
overpayment of VA improved pension benefits in the amount of 
$10,108 would not be against equity and good conscience and, 
therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 
1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In the instant 
case there is no indication in the record, including in 
submissions of the veteran and his representative, that there 
is any outstanding evidence that should be obtained prior to 
appellate review.  It appears that all necessary evidence for 
a fair adjudication is already of record.  

The record reflects that in September 1994, the veteran 
applied for VA nonservice-connected pension benefits.  In his 
application, he indicated that he had no income and received 
public assistance benefits.  Initially, in January 1995, the 
veteran's claim was denied.  

Thereafter, according to a January 1996 VA Form 119, Report 
of Contact, the New York State Department of Social Services 
requested information regarding his medical status.  Thus, VA 
was informed that the veteran was seeking Social Security 
Administration (SSA) benefits, but was not currently in 
receipt of those benefits.  In a January 1997 rating 
decision, the RO granted entitlement to nonservice-connected 
pension benefits.  In a January 1997 VA Form 119, Report of 
Contact, VA confirmed that the veteran had no income and was 
still receiving public assistance benefits.  

Based on the January 1997 rating decision and the January 
1997 Report of Contact, the veteran was awarded VA improved 
pension benefits effective July 1, 1996.  In January 1997, he 
was notified of this award.  He was informed that he was 
awarded benefits based on his report of no income.  He was 
notified that he was responsible to notify VA immediately if 
his income changed, he gained a dependent, his net worth 
increased, or if he moved.  He was provided a VA Form 21-
8768, which informed him that he was obligated to provide 
prompt notice of any change in income or net worth and that a 
failure to provide such would result in the creation of an 
overpayment which would be subject to recovery.

According to an August 1998 VA Form 119, Report of Contact, 
the veteran had been in receipt of SSA benefits since 1994.  
Based on this information, in an August 1998 letter, the 
veteran was informed that the RO proposed to retroactively 
reduce his VA improved pension benefits effective July 1, 
1996, the date that he began receiving those benefits.  In an 
October 1998 letter, the veteran was informed that the action 
proposed in the previous letter had been undertaken and that 
an overpayment may have been created.  

In November 1998, the veteran informed VA that he had 
recently remarried and, thus, had gained a dependent.  
Thereafter, the veteran submitted a financial status report 
in which he indicated that his family's monthly income was 
greater than their monthly expenses by $373.38.  He indicated 
that their monthly income was derived from VA benefits and 
from SSA benefits.  Listed under the veteran's "installment 
contracts and other debts" was a personal loan to a bank.  
The veteran indicated that they made monthly payments of 
approximately $125 to this creditor.  In addition, the 
veteran indicated that he had about $300 in the bank as their 
assets.  

The veteran was notified that the retroactive reduction of 
his VA improved pension benefits had resulted in the creation 
of an overpayment of benefits in the amount of $16,988.  The 
veteran requested that he be granted a waiver of the recovery 
of that debt.  In addition, the veteran submitted another 
financial status report in which he indicated that their 
monthly expenses now exceeded their monthly income by 
approximately $23.  The veteran reported that the change in 
his income status was due to his VA benefits being decreased, 
presumably from VA recouping his debt on a monthly basis from 
those benefits.  All the other financial information was the 
same.  

The veteran's request for a waiver of the overpayment was 
referred to the Committee.  In December 1998, the Committee 
considered the veteran's claim for waiver.  The Committee 
initially indicated that there was bad faith on the veteran's 
part with respect to the creation of the overpayment at 
issue.  However, the Committee went on to find that recovery 
of the overpayment of VA improved pension benefits in the 
amount of $16,988 would not be against equity and good 
conscience.  A finding of bad faith precludes consideration 
of the elements of equity and good conscience so the elements 
of equity and good conscience should never have been 
considered.  The veteran appealed this determination.  

In a September 1999 VA Form 119, Report of Contact, it was 
noted that the veteran had reported that he did not receive 
his first SSA payment until May 1997.  Confirmation of this 
information was shown in a letter from the SSA.  Accordingly, 
the amount of the overpayment was reduced to $10,108.

In a December 1999 statement of the case, the veteran's 
request for waiver was reconsidered based on the new 
information regarding the commencement date of his SSA 
benefits.  A specific determination was made that there was 
no fraud, misrepresentation, or bad faith on the veteran's 
part with respect to the creation of the overpayment at 
issue.  The Board agrees with this determination.  However, 
it was further determined that recovery of the overpayment of 
VA improved pension benefits in the amount of $10,108 would 
not be against equity and good conscience.  

Thereafter, in subsequent correspondence from the veteran, he 
stated that he informed VA when he first began receiving SSA 
benefits in 1997.  The veteran referred to a November 4, 1999 
letter from the RO to him which he indicated established that 
he had notified VA of the change in his income status.  The 
veteran also discussed VA's original incorrect determination 
of the amount of the overpayment.  Finally, the veteran 
asserted that recovery of the remaining overpayment would 
cause his family hardship.  In addition, in correspondence 
received from the veteran's representative in May 2000, the 
representative noted that VA knew as of January 1996 that the 
veteran had applied for SSA benefits.  The representative 
argued that VA wrongly used the veteran's application for 
pension benefits dated in 1994 when evaluating his financial 
position in January 1997.  The representative further 
asserted that VA failed to properly assist the veteran in 
this case.  

First of all, a review of the record that, in 1994, the 
veteran reported having no income other than public 
assistance benefits.  The record confirms that in January 
1996, the New York State Department of Social Services 
requested information regarding his medical status.  Thus, VA 
was aware that the veteran was seeking SSA benefits, but was 
not currently in receipt of those benefits.  Thus, when the 
veteran was awarded improved pension benefits in January 
1997, it was based on his report of no income.  As the record 
demonstrates, the veteran was not awarded payments from the 
SSA until May 1997.  Therefore, the veteran's financial 
information which was already of record was in fact correct.  
The veteran and his representative have not shown that this 
information was incorrect.  Moreover, at the time of his 
award of improved pension benefits, the veteran was fully 
informed of his responsibilities as a pension recipient and 
was provided a VA Form 21-8768, which repeated that 
information.  The veteran did not at any time indicate that 
he did not understand his responsibilities.  Thereafter, it 
was his responsibility to notify VA that he had been awarded 
SSA benefits.  Although VA knew that he had applied for SSA 
benefits, it was the veteran's responsibility to advise VA of 
the award of such benefits.  Thus, the Board finds that VA 
did properly assist the veteran.  The veteran successfully 
applied for benefits, was granted the benefits he sought, and 
the grant was made based on correct financial information.  
Thereafter, he was fully informed of his responsibilities as 
a VA pension recipient.  

As set forth above, it is true that the initial VA report 
that the veteran initially began receiving SSA benefits in 
1994 was inaccurate.  However, that error was amended and the 
correct date was ascertained to be May 1997, according to the 
SSA.  Thus, while it is unfortunate that the veteran was 
initially told that the overpayment was higher than it should 
have been, the veteran was not penalized by this action as 
the correct amount was ascertained and benefits were not 
wrongly withheld from the veteran as there was in fact an 
overpayment created in this case.  The veteran maintains that 
he told VA personnel of his change in financial status in May 
1997, but the record does not support this assertion.  
Moreover, although the veteran maintains that a November 4, 
1999 VA letter shows that he told VA of his financial status 
change, the Board finds that it does not.  This letter shows 
that his initial award of pension benefits effective July 1, 
1996 was based on income as reported by him of zero dollars.  
This is correct; he did report having no income.  The letter 
says that, thereafter, VA based the veteran's award of 
improved pension benefits effective June 1, 1997 on countable 
annual income of $7,353.  This is also correct as the 
veteran's benefits were based on his SSA income.  The letter 
did not say that the veteran himself reported this income 
because he did not.  Thus, the Board is unclear why the 
veteran believes that this letter supports his assertion that 
he notified VA personnel of his change in income.  Moreover, 
the Board notes that even assuming without conceding that the 
veteran did in fact speak to VA personnel, erroneous advice 
given by a government employee cannot be used to estop the 
government from denying benefits."  McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994).  Furthermore, the veteran's assertions 
tend to show that he knew that he was entitled to less 
benefits from VA yet he continued to receive and negotiate VA 
improved pension benefits at the higher rate even though he 
knew that he was not entitled to those benefits.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (2000).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (2000).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The Board notes that it 
is the responsibility of the pension recipient to notify VA 
of all circumstances that will affect entitlement to receive 
the rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that her 
income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1) 
(2000).  After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran was 
at fault for not notifying the VA that he began receiving SSA 
benefits in May 1997 as soon as he knew of that award.  
Despite the veteran's arguments to the contrary as noted 
above, there is no information in the claims file which shows 
that the veteran notified VA of that award.  It was the 
veteran's sole responsibility to do so and he had been fully 
informed of his responsibilities in that regard.  Also, the 
veteran continued to receive and negotiate VA benefits in 
excess of those to which he was entitled to receive when he 
knew that his income was greater that the income used to 
calculate his rate of benefits.  VA bears no fault in the 
creation of the overpayment.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits to which he was not entitled, as such, 
recoupment of those benefits would not defeat the purpose of 
the benefit and would cause unjust enrichment to the debtor.  
The veteran was only entitled to receive improved pension 
benefits based on his income.  Since he reported having no 
income, he was paid the maximum benefits available when he 
should have been receiving less benefits as he did actually 
have income from May 1997 forward.  Thus, he was not entitled 
to the maximum benefit which he was paid.  Likewise, there is 
no indication that the veteran's reliance on VA benefits 
resulted in relinquishment of another valuable right.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  The veteran's current financial status report does 
show that the veteran and his wife will experience some 
financial hardship if the debt is recouped; however, the 
veteran does make monthly payments to a creditor and has some 
limited assets  The veteran has not supplied evidence which 
would suggest that his indebtedness to the Government should 
not be afforded the same consideration and attention he 
provides to his other obligations, particularly the bank 
creditor to whom he pays monthly payments on a personal loan.  
Moreover, financial hardship is only one of the elements of 
equity and good conscience, the other elements are not in the 
veteran's favor in this case. 

Accordingly, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. § 
5107(b) (West 1991).



	(CONTINUED ON NEXT PAGE)




ORDER

The appeal as to waiver of recovery of an overpayment of 
improved pension benefits is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

